Title: To John Adams from James McHenry, 24 September 1797
From: McHenry, James
To: Adams, John



Sir.
Near Downings town 24 Sept. 1797.

I received at this place your letter of the 1st of Sepr.  instant with its several references.
I have been attacked here with a bilious fever from which I am getting slowly better, a restoration to my former state of health being impeded by the business I have been obliged to attend to and having no assistant to copy for me except a youth my nephew.
The inclosed papers from No. 1 to No. 5 inclusive will present you with a view of the situation of things on the Western frontiers and the Mississippi, and the orders which appeared to me proper to be taken on the cases respectively. I have ventured to pass these to you through Col Pickering, as I cannot make him a special communication respecting the protest of the Spanish commandant at New Madrid, which it may be proper for him to be acquainted with and the military movements contemplated for the Mississippi. I pray you to excuse this liberty and to ascribe it to my being unable to make out a copy for him without delaying the communication to you. For the same reason permit me to request that the originals may be returned.
The position I have chosen gives me the Western mails some hours sooner than Philada.
I have the honour to be with the most sincere respect Sir your ob St.

James McHenry